 

EXHIBIT 10.11

 

January 20, 2003

 

We are pleased to inform you that the Compensation Committee of the Board of
Directors has recently approved a special transition bonus program which will be
in effect for you and certain other key employees of Legato should the company
be acquired on or before January 9, 2004.

 

Such an acquisition will be deemed to occur for purposes of the transition bonus
program should any of the following events designated as change in control
events under your September 13, 2002 Employment Agreement with Legato be
consummated on or before January 9, 2004:

 

(i)    a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the outstanding Legato
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction;

 

(ii)    the sale, transfer or other disposition of all or substantially all of
Legato’s assets in complete liquidation or dissolution of the company; or

 

(iii)    any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of Rule
13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other than
Legato or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, Legato) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of the Legato securities outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from Legato or the acquisition of
outstanding securities held by one or more of Legato stockholders.

 

If such an acquisition of Legato were to occur on or before January 9, 2004 and
you are asked to continue to provide services to Legato or any successor entity,
whether as an employee, consultant or other independent contractor, in order to
facilitate the transition process between Legato and the acquiring entity, then
you will be entitled to a special transition bonus equal to



--------------------------------------------------------------------------------

 

two (2) times your monthly base salary (at the rate in effect for you
immediately prior to the acquisition) for each full month of such service you
render following the acquisition, up to a total of six (6) months of such
post-acquisition service for a maximum potential bonus equal to twelve (12)
times your monthly rate of base salary. The amount of your monthly bonus will be
pro-rated for any partial month of post-acquisition service you render, with
such pro-ration based on the number of business days in such month.

 

Your transition bonus will be paid to you at the end of each month of such
post-acquisition service, subject to the company’s collection of all applicable
withholding taxes. Such bonus will be in addition to any severance benefits to
which you may become entitled under Parts Three and Four of your September 13,
2002 Employment Agreement with Legato, as modified by the subsequent Amendment
to such agreement, in the event there should occur an “involuntary termination”
(as such term is defined in your Employment Agreement) of your employment with
Legato (or any successor entity) within eighteen (18) months after an
acquisition of Legato which qualifies as a “change in control” for purposes of
your Employment Agreement.

 

Should no such change in control of Legato occur by January 9, 2004, then the
transition bonus program will terminate, and you will cease to be entitled to
any bonus payments pursuant to the terms of this letter.

 

No provision of the transition bonus program or your potential transition bonus
will confer any right upon you to continue in Legato’s employ (or the employ of
any successor entity) for any period of specific duration or interfere with or
otherwise restrict in any way the rights of Legato or your rights to terminate
your employment at any time for any reason, with or without cause.

 

We hope that you find this transition bonus program a valuable addition to your
compensation package which will encourage you to continue in the company’s
employ and facilitate the necessary transition process in connection with any
acquisition of Legato effected on or before January 9, 2004.

 

We ask that you acknowledge your receipt of this letter and your acceptance of
the terms

 

2



--------------------------------------------------------------------------------

 

and conditions governing your participation in the transition bonus program
signing and dating the Acceptance section below and returning it to George
Purnell as soon as possible.

 

Very truly yours,

/s/    GEORGE I. PURNELL

--------------------------------------------------------------------------------

George I. Purnell

Vice President Human Resources and Chief Learning officer

 

ACCEPTANCE

 

I hereby acknowledge receipt of the Company’s letter of January 20, 2003 setting
forth the terms and conditions governing my entitlement to transition bonus
payments should I continue to provide services to Legato or any successor entity
following an acquisition of Legato consummated prior to January 10, 2004. I
hereby agree to and accept all those terms and conditions, and my entitlement to
any actual transition bonus payments shall be determined solely by the terms and
conditions of such letter. I further understand and agree that I will in no
event be entitled to any transition bonus payments if an acquisition of Legato
is not consummated on or before January 9, 2004.

 

 

Signature: /s/    CORY J. SINDELAR                          

 

Printed    Cory J. Sindelar

 

Dated:     January 23, 2003

 

3